

Exhibit 10.1




RESTRICTED STOCK UNIT AWARD NO. __________
 
AGL RESOURCES INC.
 
LONG-TERM INCENTIVE PLAN (1999)
 
RESTRICTED STOCK UNIT AGREEMENT
 
This Agreement between AGL Resources Inc. (the “Company”) and the Recipient sets
forth the terms of the Restricted Stock Units awarded under the above-named
Plan.
 
Name of Recipient: _________________________
 
Date of Award: January 3, 2005      Number of Restricted Stock Units:
____________
 
Performance Measurement Period: January 1, 2005 through December 31, 2005


Performance Measures: These Restricted Stock Units are subject to ___________.


At the end of the Performance Measurement Period, the Restricted Stock Units
will be eligible for vesting, provided, that, the Performance Measures described
above have been achieved, as certified by the Compensation and Management
Development Committee of the Board of Directors of the Company (the
“Committee”). The last sentence of Section 8.5 of the Plan shall not apply to
the award evidenced by this Agreement.
 
Vesting: At the end of the Performance Measurement Period and upon certification
by the Committee (the “Certification Date”), the Restricted Stock Units shall be
converted into an equal number of shares of Company common stock, and such
shares of common stock shall be issued to the Recipient within a reasonable
period of time pursuant to the terms of the Plan.
 
Upon issuance of the common stock, such shares shall become vested and
nonforfeitable as follows:
 

·   one-third of the shares of Restricted Stock shall vest as of each
anniversary date of the Certification Date.

 
Upon a change in control of the Company, (i) the Restricted Stock Units shall be
converted into an equal number of shares of Company common stock and become
immediately 100% vested and nonforfeitable and (ii) any outstanding nonvested
shares of Restricted Stock will become immediately 100% vested and
nonforfeitable.
 
Shareholder rights: Upon issuance of the common stock, the Recipient will have
immediate rights of ownership in the stock, including the right to vote the
stock and receive dividends on the stock.


Forfeiture; termination of employment: Subject to the terms of the Plan and the
terms set forth above, in the event that the Committee does not certify the
attainment of the performance criteria set forth above, the Restricted Stock
Units under this Agreement shall be forfeited immediately.


In addition, unless the Committee decides otherwise, all Restricted Stock Units
and shares of Restricted Stock covered hereunder that remain subject to
restriction upon the Recipient’s termination of employment for any reason
(including death, disability or retirement under the terms of the Company’s
Retirement Plan, or any other retirement plan approved by the Board, for that
purpose) will be forfeited as of the date of such termination of employment.
 
Tax Withholding: At the time the shares of Restricted Stock vest, the Recipient
must pay to the Company an amount necessary to cover minimum required income tax
and other withholdings required by law. The Recipient may satisfy the
withholding requirements by any one or a combination of the following methods:
 
(a) cash, or
 
(b) withholding shares of common stock that are otherwise vested under the
Restricted Stock Unit Agreement.
 
Except as provided herein, this Restricted Stock Unit Agreement is subject to
the terms and conditions of the Plan. The Recipient has received a copy of the
Plan’s prospectus, including a copy of the Plan. The Recipient agrees to the
terms of this Restricted Stock Unit Agreement, which may be amended only upon a
written agreement signed by the parties hereto.
 
This 3rd day of January, 2005
 
AGL RESOURCES INC.
 
RECIPIENT:
 
 
 
 
____________________________
 
Melanie M. Platt, Senior Vice President
 
 

